309 S.W.3d 343 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Antonio R. WHITE, Defendant/Appellant.
No. ED 92776.
Missouri Court of Appeals, Eastern District, Division One.
February 16, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 29, 2010.
Application for Transfer Denied May 25, 2010.
Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Plaintiff/Respondent.
Kent Denzel, Assistant Public Defender, Columbia, MO, for Defendant/Appellant.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Defendant, Antonio R. White, appeals from the judgment entered on a jury verdict finding him guilty of assault in the first degree, in violation of section 565.050 RSMo (2000), and armed criminal action, in violation of section 571.015 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to thirty years imprisonment for assault and ten years imprisonment for armed criminal action, to be served concurrently. No error of law appears and no jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed in accordance with Rule 30.25(b).